Case 5:20-cr-50044-TLB Document 227                Filed 03/05/21 Page 1 of 1 PageID #: 925




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


UNITED STATES OF AMERICA                                                        PLAINTIFF

V.                              CASE NO. 5:20-CR-50044-11

DAKOTA SILLER                                                                DEFENDANT


                                          ORDER

       Currently before the Court is the Report and Recommendation (Doc. 225) filed in

this case on March 4, 2021, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. Both parties have waived the right

to object to the Report and Recommendation for the purpose of expediting acceptance of

the guilty plea in this matter. (Doc. 225, ¶ 5).

       The Court has reviewed this case and, being well and sufficiently advised, finds

that the Report and Recommendation is proper and should be and hereby is ADOPTED

IN ITS ENTIRETY. Accordingly, Defendant’s guilty plea is accepted. The written plea

agreement will be subject to final approval by the undersigned at sentencing.

       IT IS SO ORDERED on this 5th day of March, 2021.



                                                     _/s/ Timothy L. Brooks______________
                                                     TIMOTHY L. BROOKS
                                                     UNITED STATES DISTRICT JUDGE
